Dismissed and Opinion filed June 20, 2002








Dismissed and Opinion filed June 20, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-00287-CR
____________
 
MICHAEL KEITH LEBLANC, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the County Court
Chambers
County, Texas
Trial
Court Cause No. 20272-01
 

 
M E M O R A N D U M  O P I N I O N
After a guilty plea, appellant was convicted on December 5,
2001, of the offense of driving while intoxicated and sentenced to
incarceration in the Chambers County Jail for 180 days and a fine of $500, with
the sentence probated for one year.  No
motion for new trial was filed. 
Appellant=s notice of appeal was not filed until January 7, 2002.




A defendant=s notice of appeal must be filed within thirty days after
sentence is imposed when the defendant has not filed a motion for new
trial.  See Tex. R. App. P. 26.2(a)(1).  A notice of
appeal which complies with the requirements of Rule 26 is essential to vest the
court of appeals with jurisdiction.  See
Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998).  If
an appeal is not timely perfected, a court of appeals does not obtain
jurisdiction to address the merits of the appeal.  Under those circumstances it can take no
action other than to dismiss the appeal. 
See id.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
Judgment rendered and Opinion
filed June 20, 2002.
Panel consists of Justices Yates, Seymore, and Guzman.
Do Not Publish ‑ Tex. R. App. P. 47.3(b).